Citation Nr: 0100415	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  98-04 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from December 1966 to March 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the No. Little Rock, 
Arkansas, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in August 
1999.  The issue considered by the Board at that time was 
whether new and material evidence had been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder and, if so, whether all the evidence both old 
and new warranted the grant of service connection.  The Board 
found that the veteran had submitted new and material 
evidence to reopen his claim, but then remanded the claim to 
the RO for further development.  The requested development 
has been completed, and the claim has been returned to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence establishes that the 
veteran's congenital low back disability preexisted entrance 
into active service.  

2.  The veteran did not sustain any permanent increase in 
severity of his preexisting congenital low back disability 
during active service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 1991); 
38 C.F.R. §§ 3.304(b), 3.306(a)(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed a chronic back 
disability as a result of active service.  He states that he 
had a back disability prior to entrance into active service, 
but he argues that his disability was aggravated when a drill 
instructor stood on his back during calisthenics.  The 
veteran says that he has experienced chronic back pain since 
he was discharged from service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Although the veteran did not enter active service until 
December 6, 1966, he underwent his entrance examination in 
January 1966.  This examination stated that the spine was 
normal.  

A June 1966 private X-ray study of the veteran's lumbosacral 
spine obtained prior to entrance into active service is 
contained in the claims folder.  The study revealed an 
anomaly in the development of the spine with four lumbar 
vertebrae and a transitional vertebra that was bilaterally 
sacralized.  The conclusion was anomalous transitional 
lumbosacral vertebra which was sacralized bilaterally, and 
pseudoarthritis formation between the transitional vertebra 
and the sacrum.  

Service medical records demonstrate that the veteran was seen 
for complaints of back pain on December 14, 1966.  An X-ray 
study of the lumbosacral spine stated that there was partial 
sacralization of L5 which was a variant of normal.  The 
lumbar spine was entirely negative.  He was given exercises 
to strengthen his back.  

Service medical records dated January 7, 1967, show that the 
veteran was having bad back pains, and was unable to run 
well.  The June 1966 private X-ray study was referred to the 
orthopedic clinic for evaluation and recommendation regarding 
the veteran's duty status.  Records from January 9 note 
chronic low back pain, aggravated by heavy duty.  There were 
moderate spasms of the left paraspinous muscles.  The 
impression was acute low back pain.  Additional January 9 
records indicate that he was placed on physical profile for 
chronic low back pain.  January 12 and January 14 records 
state that the veteran was improved, and January 23 records 
show that the veteran was no longer on profile.  

Records from February 3, 1967, state that the veteran was 
seen for low back pain.  He had left paraspinous muscle 
spasms.  He was noted to have just restarted his training.  
February 8 records note continued back pain, and 
paravertebral muscle strain.  He had a good range of motion, 
with no radicular signs.  A back corset was recommended.  
Records from February 23 show that the veteran was now 
wearing a back corset, but that it was bothering him.  

Service medical records from March 1, 1967, say that the 
veteran was experiencing much trouble with his back.  He was 
unable to do his exercises.  The veteran was scheduled for a 
follow up visit to the orthopedic clinic, and for a 
determination as to whether the veteran was fit for duty.  
The veteran was returned to physical profile on March 4.  

The veteran underwent a physical examination as part of a 
review of his disability by a Medical Board on March 6, 1967.  
His history noted that he had experienced back pain fairly 
frequently most of his life.  The pain was located in the 
lumbar region of the back and radiated into the left hip.  An 
X-ray study and report from the veteran's private doctor 
confirmed that he had been treated for this disability 
numerous times in the past.  On examination, there was 
considerable lumbar lordosis with some paraspinous muscle 
spasm and decreased range of motion in the back.  Straight 
leg raising was positive.  An X-ray study revealed an 
anomalous articulation of the L5 vertebra with the sacrum.  
This could be interpreted as a transitional type vertebra or 
a sacralized L5 vertebra.  The recommendation was that since 
the veteran did not meet induction standards, he was 
recommended for separation.  His disability was said to have 
existed prior to service, and was not service aggravated.  

Medical Board proceedings were conducted on March 6, 1967, 
and the report states that the veteran's spine was abnormal.  
The summary of defects and diagnoses said that there was 
sacralization of L5.  This was not incurred during the line 
of duty, and existed prior to service.  The Medical Board 
recommended that the veteran be separated.  The findings 
again noted that the veteran's back problem existed prior to 
service and was not service aggravated.  

The post service medical records include the report of a VA 
examination conducted in June 1967.  The veteran walked into 
the examiner's office with a slow, steady gait.  He wore a 
corset over the lumbar spine section.  He claimed a Sergeant 
stepped on his back or legs while he was doing calisthenics.  
The veteran stated he had exquisite pain in his lumbar spine 
section and limited motion since that incident.  An X-ray 
study found that L5 was transitional with expanded transverse 
processes, which articulate with the wings of the sacrum, and 
showed slight sclerosis and lipping of the arthrosis.  There 
was a slight dextroscoliosis of the lumbar spine, which was 
otherwise negative.  Following the examination, the diagnoses 
included dextroscoliosis of the lumbar spine with 
transitional L5, osteoarthritis of the sacroiliac joints, and 
residuals of a leg injury not found.  

The veteran was afforded a private examination in August 
1968.  He was noted to have had low back pain as long as he 
could remember.  At the inception it was mild and required no 
therapy until he went into service.  His symptoms prior to 
service entrance were those of intermittent low back pain 
aggravated by lifting.  These symptoms would only last a few 
minutes, and then clear completely.  The veteran was noted to 
have failed a physical examination for a job in 1965.  He had 
worked as a welder until he was inducted into service in 
December 1966.  The veteran had the onset of more severe low 
back pain during basic training.  He developed more severe 
pain in the lower back region with migration over the left 
posterior sacroiliac joint region.  The veteran stated that 
there were two occasions in which a drill sergeant walked 
across his back and legs.  He was subsequently discharged due 
to his low back pathology.  Since discharge, the veteran 
reported intermittent symptoms in his low back with some 
discomfort over the left sacroiliac region, generally 
increased with activity and diminished with inactivity.  An 
X-ray study showed a transitional L5 vertebra with bilateral 
sacralization and pseudoarthrosis formation.  The study was 
compared to a private X-ray study obtained prior to service, 
and showed no change.  There was no evidence of any arthritic 
process on either film.  Following the completion of the 
examination, the impression was postural low back pain, and 
transitional lumbosacral vertebra with sacralization of L5 
and pseudoarthrosis formation.  The examiner noted that there 
was some discrepancy of thought among orthopedists as to the 
weight given a transitional lumbosacral vertebra.  It was one 
of the more common congenital anomalies present in the lumbar 
and lumbosacral spine.  It was the opinion of the examiner 
that it contributed to an increased likelihood of postural 
back pain and various elements of lumbosacral strain.  The 
veteran's main pathology was believed to be the postural low 
back pain with recurring episodes of lumbosacral strain, 
probably exacerbated or potentiated by the congenital anomaly 
of the transitional vertebra.  He further believed that the 
trauma sustained during basic training brought to light the 
latent tendency for back pain, and added that if the veteran 
were to again be involved in similar activities, he would 
have more pain.  The trauma sustained during basic training 
was one of the multiple traumas he had and would sustain 
during life.  The examiner added that you would get multiple 
opinions on the possibility of permanent exacerbation to the 
back from the trauma he sustained in service, but said that 
he believed that it was impossible to look back on something 
that happened in December 1966 later in August 1968 and say 
whether or not it contributed to any permanent exacerbation 
or residuals of the veteran's back.  

The veteran underwent a disability examination for the Social 
Security Administration (SSA) in February 1975.  He stated 
that he had experienced low back pain for as long as he could 
remember.  The pain was mild at its inception and required no 
therapy.  The symptoms were intermittent low back pain 
aggravated by lifting.  They would last a few months, but 
then clear completely.  The veteran indicated he had played 
basketball and football without problem.  However, he stated 
that he had been turned down for employment after an 
examination in 1965.  Subsequently, he was inducted for 
military service, but was discharged due to his persistent 
low back pain.  The veteran had experienced persistent low 
back pain since that time.  An X-ray study was obtained and 
compared to an August 1968 study.  The transitional L5 with 
the narrowing of the lumbosacral intervertebral space and 
sacralization of the transverse processes with a pseudo-joint 
formation was identified and unchanged.  The impression was 
no significant change in the lumbar spine since 1968.  
Following the examination, the impression was bilateral 
sacralization L5 with increased lumbar lordosis.  It was felt 
that the veteran had low back pain due to the transitional 
lumbosacral vertebra, but that the objective physical 
examination was quite good, and did not preclude moderately 
heavy activity.  

Many lay statements and letters from friends of the veteran 
were received in February 1976.  These all state that they 
knew the veteran before entrance into active service and that 
he did not have a back disability at that time.  However, 
they add that they became aware that the veteran had a back 
problem when he returned home from active service.  

A March 1977 SSA examination was conducted by the same 
examiner who conducted the February 1975 SSA examination, 
with similar results.  An X-ray study was conducted, and the 
examiner stated that the L5 narrowing was congenital.  

The August 1977 report of a private examination states that 
the veteran had experienced back and leg pain for several 
years, but that they had become much worse over the past 
three years.  The examiner stated that the veteran's primary 
problem was degenerative disc disease involving the lumbar 
area, and to a lesser extent the cervical area.  This was 
associated with tension myositis and mild or early 
osteoarthritis.  

A March 1978 VA examination indicated that the veteran 
reported back pain for a number of years, and that he 
remembered pain as a child.  He stated that this pain was 
aggravated by sports and carrying heavy objects.  He was 
unable to participate successfully in sports, although he did 
play some basketball.  He had been refused work due to an 
abnormal back X-ray study, but then obtained work as a 
welder.  Subsequently, he interred active service.  The 
veteran said that he reported back problems on his entrance 
examination.  He said that a sergeant walked across the backs 
of his legs while he was doing calisthenics, and that he was 
treated immediately after this injury.  He was returned to 
duty after some improvement, but the back was injured again 
after a sergeant pulled him backward on the rifle range.  The 
veteran was eventually discharged.  On current X-ray study, 
there appeared to be sacralization of L5 with narrowing of 
the L5 to S1 disc space.  The lumbar spine was otherwise 
unremarkable.  Following the examination, the diagnoses were 
exaggerated lordotic curve of the spine, and slight scoliosis 
to the right of the lumbar spine.  

A lay statement from a friend who was in basic training with 
the veteran was received in July 1978.  He noted that he knew 
the veteran before active service, but was unaware of any 
back problem.  He added that a drill sergeant hurt the 
veteran during physical exercises.  The veteran was then 
found to have a back disability.  He noted that the veteran 
had not looked good since discharge from service.  

The veteran testified at a hearing before a hearing officer 
at the RO in July 1978.  He stated that he had a back 
disability prior to entering service, and that this was 
confirmed by X-ray study.  He said that a drill sergeant had 
walked across his legs while he was exercising.  He was then 
sent for treatment when he notified the sergeant he had a 
back problem.  He noted that he continued to receive 
treatment while in service, and that he was eventually given 
a corset.  The veteran stated that his back disability was 
aggravated by his injury.  He added that he continued to have 
problems with his back following discharge.  The veteran also 
offered testimony at length describing his current symptoms 
and their effect on his employability.  See Transcript.

At an August 1978 VA examination, the veteran gave a history 
of being born with an abnormal back.  He said that he was 
injured during service while doing calisthenics.  An X-ray 
study visualized the partial sacralization of L5.  No other 
significant abnormalities were noted, and there had been no 
change since March 1978.  On examination, the veteran was 
found to be very cautious, and the examiner stated that he 
was sure the veteran had a very high degree of psychosomatic 
overlay concerning his condition.  The examiner added that 
there was very little found to justify his amount of 
complaining.  The diagnoses included congenital deformity of 
the spine by X-ray, degenerative disc disease of the cervical 
and lumbosacral spine, not found.  A neuropsychiatric 
examination conducted at this time did not confirm a 
psychosomatic overlay, and the diagnosis was no 
neuropsychiatric disease.  

Additional lay statements were received in June 1984 and 
September 1984 from two individuals who were in basic 
training with the veteran.  Both of these individuals 
basically stated that the veteran did not experience any back 
problems until he was stepped on by a drill sergeant.  
Afterwards, the veteran immediately developed back pain, and 
continued to have problems for the remaining time that they 
served together.  

The veteran appeared at an additional hearing at the RO in 
October 1984.  The veteran noted the lay statements he had 
submitted in support of his claim.  The remainder of his 
testimony was essentially the same as was offered in July 
1978, with great emphasis on the injury he states he received 
when the drill sergeant stepped on him.  See Transcript.  

A May 1987 report of a private examination states that the 
veteran had experienced back problems his entire life.  

A December 1990 VA examination included diagnoses of 
postoperative left medial meniscectomy, and chronic 
lumbosacral strain.  

The veteran testified at an additional hearing at the RO in 
October 1997.  He said that he had some back pain while 
growing up when he played basketball, but stated that the 
first medical evidence of a back disability was discovered on 
a private examination conducted in June 1966.  However, the 
veteran noted that he was found normal on his entrance 
examination at the time of his induction into active service.  
He said that he did not began to experience back pain until a 
drill sergeant walked across his legs during calisthenics.  
This resulted in immediate pain different from any back pain 
he had previously experienced.  The veteran received 
treatment immediately following this injury, and was placed 
on profile and given a back brace.  He was injured on a 
second occasion when a drill sergeant grabbed him by the pack 
and flipped him over while on the rifle range.  The veteran 
continued to have pain while he was in service, and was 
recommended for discharge by a Medical Board.  He currently 
experienced constant back pain.  The veteran was unsure if 
any of his private doctors had ever expressed an opinion 
indicating that his back disability was permanently 
aggravated by his injuries in active service.  See 
Transcript. 

The veteran underwent a private examination in January 1998.  
The doctor said that the veteran had been found to have an 
abnormal back on X-ray study prior to service, but that he 
was inducted in spite of this finding.  The veteran's 
injuries from his drill sergeants were noted.  The doctor 
opined that the veteran's preexisting problem was aggravated 
and caused to be worse by military service.  

A September 1998 letter from the same private doctor who 
examined the veteran in January 1998 said that he had 
reexamined the veteran in August 1998.  The doctor stated 
that the veteran's spinal disorder that preexisted his 
military service was permanently aggravated by his military 
service.  He added that the veteran's current disability 
would be less if he had not had the trauma caused by his 
military services.  

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge at the RO in May 1999.  His testimony, in 
relevant part, was essentially the same as he presented in 
his previous hearings.  See Transcript. 

Private treatment records from September 1999 note a 
longstanding history of back pain, which had recently been 
aggravated.  The assessment was low back pain.  

The veteran was afforded a VA orthopedic examination in March 
2000.  All three volumes of the claims folder were noted to 
been available and reviewed, including old X-ray studies.  
Following the examination, the diagnoses included chronic 
lumbar sprain, chronic pain disorder, and facet hypertrophy, 
minimal foraminal stenosis.  The examiner opined that the 
partial sacralization of L5 on the 1966 and subsequent X-rays 
was a developmental anomaly which might predispose a person 
to having low back pain/strain.  The veteran had low back 
pain before service, during service, and after service.  The 
onset of low back pain episodes was apparently in the early 
1960's.  There was no medical data to indicate aggravation of 
the developmental anomaly by military service.  The examiner 
added that the low back injury during military service has 
minimal relation to the veteran's recent low back disability 
since the previous episodes of low back pain/strain might be 
a risk factor for subsequent episodes of low back 
pain/strain.  However, the veteran's military service and the 
alleged circumstances of his in-service low back injury 
seemed to be a significant focus for psychological factors in 
his chronic pain disorder.  The chronic pain disorder was 
disproportional with the physical low back condition.  

Initially, the Board notes that the veteran has submitted 
evidence of a well grounded claim.  He testified that he 
sustained a low back injury during active service, and the 
service medical records indicate that he received treatment 
for low back pain which eventually resulted in his discharge.  
The post service medical records show that the veteran 
currently has a low back disability.  Finally, the veteran 
has submitted a medical opinion that states his preexisting 
back disability was aggravated by active service.  Therefore, 
the veteran's claim is well grounded.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

The Board notes that the veteran's January 1966 entrance 
examination found that the veteran's spine was normal, and a 
back disability was not otherwise noted.  The veteran did not 
give a history of back pain at this time.  The veteran will 
be considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that an 
injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  

In order to rebut the presumption of soundness, the evidence, 
whatever it may be, must lead, clearly and unmistakably, to 
the conclusion that the injury or disease existed before the 
veteran entered the service.  Harris v. West, 203 F. 3d 1347 
(2000).  

The Board finds that the evidence clearly and unmistakable 
shows that the veteran's low back disability preexisted 
service.  The veteran does not dispute that his back 
disability preexisted service.  The evidence includes a 
preservice June 1966 X-ray study revealing a anomalous 
transitional lumbosacral vertebra which is sacralized 
bilaterally, and pseudoarthritis formation between the 
transitional vertebra and the sacrum.  The March 1967 Medical 
Board states that the veteran's disability preexisted active 
service.  Numerous private and VA medical opinions stating 
that the low back disability preexisted active service are 
contained in the record, and there is not a single medical 
opinion to the contrary.  Therefore, the presumption of 
soundness is overcome, and the Board finds that the veteran's 
low back disability preexisted active service.  

The Board must now determine whether or not the veteran's 
preexisting disability was aggravated by active service.  At 
this juncture, the Board notes that numerous doctors have 
described the veteran's preexisting back disability as a 
developmental or congenital abnormality.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  However, service 
connection for a congenital disability may be awarded if the 
disability is aggravated during active service.  VAOPGCPREC 
82-90 (O.G.C. Prec. 82-90).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.306(a).  For wartime 
service or peacetime service after December 31, 1946, clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b).  

After careful review of the veteran's contentions as 
presented in his numerous statements and his testimony, and 
after a thorough review of the medical record, the Board 
finds that the evidence does not indicate that there was an 
increase in severity of the veteran's preexisting back 
disability during active service, and therefore clear and 
unmistakable evidence is not required to rebut the 
presumption of aggravation.   The veteran's preexisting back 
disability was not aggravated during active service, and 
service connection is not warranted.  

For a noncombat veteran, temporary or intermittent flare-ups 
during service of a preexisting disease are not sufficient to 
be considered aggravation in service unless the underlying 
condition, and not just the symptoms, has worsened.  See Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  In this appeal, 
the veteran has related to examiners and testified that prior 
to service he would experience back pain during sports such 
as basketball that require heavy physical exertion, and that 
he failed a physical and was denied a job due to his back 
disability.  The veteran has further testified that he 
sustained two injuries to his back during service.  While the 
Board finds the veteran's testimony to be very credible as to 
the occurrence of these events, it must further note that the 
service medical records are completely negative for any 
mention of an acute trauma to the low back, and are 
completely negative for other evidence that would indicate 
the actions of the veteran's drill sergeants resulted in an 
injury to his back.  The service medical records merely show 
treatment for back pain and other symptoms, and that these 
prevented his return to duty that required physical exertion.  
The March 1967 Medical Board had access to the veteran's 
preservice private medical records, including the June 1966 
X-ray study.  After a review of these records and a physical 
examination, the Medical Board determined that the veteran's 
preexisting disability had not been aggravated during 
service.  The June 1967 VA examination noted that the veteran 
stated his legs had been stepped on while he was doing 
calisthenics and that he believed this injured his back, but 
the examiner was unable to find any residuals of an injury.  
The August 1968 private examiner indicated that the veteran's 
preexisting back disability increased the likelihood of the 
development of lumbosacral strain, and that the traumas the 
veteran had and would sustain during his life would bring to 
light the latent tendency for back pain, but said it was 
impossible to tell if the events in active service 
contributed to any permanent exacerbation of the veteran's 
back disability.  The March 2000 VA examiner noted that the 
veteran had a history of back pain before service, during 
service, and after service, and opined that there was no 
medical data to indicate aggravation of the developmental 
anomaly by military service.  The veteran underwent numerous 
other examinations for his back disability between 1968 and 
2000, but only one examiner opined that the veteran's back 
disability underwent a chronic increase in severity due to 
active service.  

The only doctor to opine that the veteran's back disability 
was aggravated during active service is the private doctor 
who examined the veteran in January 1998 and September 1998.  
There is no indication that this doctor had access to the 
veteran's medical records as did the March 2000 VA examiner, 
and the private doctor's letters contain little discussion of 
the veteran's medical history other than to note the 
veteran's description of the injury caused by his drill 
instructor.  The March 1967 Medical Board had access to the 
veteran's preservice medical records as well as his complete 
medical records when it determined that the veteran's 
disability had not been aggravated.  Similarly, the August 
1968 private examiner recounted the veteran's medical history 
in great detail prior to rendering his opinion.  Finally, the 
Board notes that these examinations were contemporaneous or 
near contemporaneous to the events in question.  Therefore, 
the Board believes that the January and September 1998 
opinions from the private doctor are less probative than the 
other opinions of record.  The lay statements have been 
considered, and while their authors are competent to observe 
and describe the veteran's symptoms, none of them are 
doctors, and they are not qualified to express a medical 
opinion regarding aggravation of the back disability in 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
As the evidence does not show that a permanent increase in 
the veteran's back disability, in contrast to the symptoms, 
occurred during active service, the presumption of 
aggravation provided for in 38 C.F.R. § 3.306(a)(b) is not 
for application.  Therefore, as the evidence does not 
establish that the veteran's preexisting congenital back 
disability was aggravated by active service, entitlement to 
service connection is not merited.  Maxson v. West, 12 Vet. 
App. 453, 460 (1999).  


ORDER

Entitlement to service connection for a low back disability 
is denied.  



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals



 

